          1   JOHN F. BAUM(SEN 148366)
              jbaum@hkemploymentlaw.com
         2    IAN W.FORGIE(SEN 307721)
              iforgie@hkemploymentlaw.com
         3    HIRSCHFELD KRAEMER LLP
              505 Montgomery Street 13th Floor
         4    San Francisco, CA 94111
              Telephone: (415)835-9000
         5    Facsimile: (415)834-0443

         6    Attorneys for Defendant
              COUNTY OF NAPA
         7
              DAVID M.POORE(SEN 192541)
         8    dpoore@bplegalgroup.com
              BROWN I POORE LLP
         9    1350 Treat Blvd., Suite 420
              Walnut Creek, California 94597
         10   Telephone: (925)943-1166
              Facsimile: (925)955-8600
         11
a.
              Attorneys for Plaintiff
U1   J
         12   DANTE MICHELUCCI
1 js
2< ^     13
^s1
                                              UNITED STATES DISTRICT COURT
s1 <     14
X <
o
S                                        NORTHERN DISTRICT OF CALIFORNIA
X        15

         16
              DANTE MICHELUCCI,                                 Case No.: 4:18-cv-05144-HSG
         17
                                 Plaintiff,                     [PROPOSED]STIPULATION AS TO
         18                                                     CONFIDENTIAL INFORMATION AND
              vs.                                               DOCUMENTS AND PROTECTIVE
         19                                                     ORDER
              COUNTY OF NAPA; JOSEPH FALLON;
         20   BRANDON KEMP;LENARD VARE; and                     First Amended Complaint Filed:
              DOES 1 through 50, inclusive.                     October 23, 2018
         21
                                 Defendants.
         22

         23

         24   1.     PURPOSES AND LIMITATIONS

         25          Disclosure and discovery activity in this action are likely to involve production of

         26   confidential, proprietary, or private information for which special protection from public disclosure

         27   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

         28   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                                                1
              [PROPOSED]STIPULATION AND PROTECTIVE ORDER
              CASE NO.: 4:18-CV-05144-HSG
         1   Order. The parties acknowledge that this Order does not confer blanket protections on all

        2    disclosures or responses to discovery and that the protection it affords from public disclosure and

        3    use extends only to the limited information or items that are entitled to confidential treatment under

        4    the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below

        5    that this Stipulated Protective Order does not entitle them to file confidential information under

        6    seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

        7    will be applied when a party seeks permission from the court to file material under seal.

        8    2.      DEFINITIONS

        9            2,1     Challenging Partv: a Party or Non-Party that challenges the designation of

        10   information or items under this Order.

        11           2.2    '"CONFIDENTIAL" Information or Items: information (regardless of how it is

        12   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

        13   Civil Procedure 26(c).
Q   2



        14           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel(as wel

        15   as their support staff).

        16           2.4     Designating Partv: a Party or Non-Party that designates information or items that it

        17   produces in disclosures or in responses to discovery as "CONFIDENTIAL."

        18           2.5     Disclosure or Discoverv Material: all items or information, regardless of the

        19   medium or manner in which it is generated, stored, or maintained (including, among other things,

        20   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

        21   responses to discovery in this matter.

        22           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

        23   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

        24   consultant in this action.

        25           2.7     House Counsel: attorneys who are employees of a party to this action. House

        26   Counsel does not include Outside Counsel of Record or any other outside counsel.

        27           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

        28   entity not named as a Party to this action.

             [PROPOSED]STIPULATION AND PROTECTIVE ORDER
             CASE NO.: 4:18-CV-05144-HSG
             1          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

            2    action but are retained to represent or advise a party to this action and have appeared in this action

            3    on behalf ofthat party or are affiliated with a law firm which has appeared on behalf of that party.

            4           2.10    Partv: any party to this action, including all of its officers, directors, employees,

            5    consultants, retained experts, and Outside Counsel of Record (and their support staffs). For

            6    purposes of this Stipulation as to Confidential Information and Documents and Protective Order

            7    only, the term "Party" shall include Lenard Vare, Brandon Kemp,and Joseph Fallon.

            8           2.11    Producing Partv: a Party or Non-Party that produces Disclosure or Discovery

            9    Material in this action.

            10          2.12    Professional Vendors: persons or entities that provide litigation support services

            11   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

            12   storing, or retrieving data in any form or medium)and their employees and subcontractors.
    <   O
            13          2.13    Protected Material: any Disclosure or Discovery Material that is designated as
Q z £
E:i g 5
ti- t Q/i
X <         14   "CONFIDENTIAL."
u



            15          2.14    Receiving Partv: a Party that receives Disclosure or Discovery Material from a

            16   Producing Party.

            17   3.     SCOPE

            18          The protections conferred by this Stipulation and Order cover not only Protected Material

            19   (as defined above), but also (1)any information copied or extracted from Protected Material;(2) all

            20   copies, excerpts, summaries, or compilations of Protected Material; and (3)any testimony,

            21   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

            22   However,the protections conferred by this Stipulation and Order do not cover the following

            23   information:(a)any information that is in the public domain at the time of disclosure to a Receiving
            24   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

            25   publication not involving a violation ofthis Order, including becoming part ofthe public record

            26   through trial or otherwise; and (b)any information known to the Receiving Party prior to the

            27   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

            28   ///
                                                                   3
                 [PROPOSED]STIPULATION AND PROTECTIVE ORDER
                 CASE NO.: 4:18-CV-05144-HSG
             1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use o

            2    Protected Material at trial shall be governed by a separate agreement or order.

            3    4.     DURATION

            4           Even after final disposition of this litigation, the confidentiality obligations imposed by this

            5    Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

            6    otherwise directs. Final disposition shall be deemed to be the later of(1)dismissal of all claims and

            7    defenses in this action, with or without prejudice; and (2)final judgment herein after the completion

            8    and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

            9    time limits for filing any motions or applications for extension oftime pursuant to applicable law.

            10   5.     DESIGNATING PROTECTED MATERIAL

            11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
Cu
nJ


UJ 5        12   Non-Party that designates information or items for protection under this Order must take care to
UJ -J   w
< 5 r
U t <       13   limit any such designation to specific material that qualifies under the appropriate standards. The
Q 2 £
     ? z
UJ 2 <
X <         14   Designating Party must designate for protection only those parts of material, documents, items, or
U
s
            15   oral or written communications that qualify - so that other portions of the material, documents,

            16   items, or communications for which protection is not warranted are not swept unjustifiably within

            17   the ambit ofthis Order.

            18           Mass,indiscriminate, or routinized designations are prohibited. Designations that are shown

            19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

            20   encumber or retard the case development process or to impose unnecessary expenses and burdens

            21   on other parties) expose the Designating Party to sanctions.

            22          If it comes to a Designating Party's attention that information or items that it designated for

            23   protection do not qualify for protection, that Designating Party must promptly notify all other

            24   Parties that it is withdrawing the mistaken designation.

            25           5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

            26   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

            27   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

            28   designated before the material is disclosed or produced.
                                                                   4
                 [PROPOSED]STIPULATION AND PROTECTIVE ORDER
                 CASE NO.: 4:18-CV-05144-HSG
             1          Designation in conformity with this Order requires:

            2                   (a) for information in documentary form (e.g., paper or electronic documents, but

            3    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

            4    affix the legend "CONFIDENTIAL"to each page that contains protected material. If only a portion

            5    or portions ofthe material on a page qualifies for protection, the Producing Party also must clearly

            6    identify the protected portion(s)(e.g., by making appropriate markings in the margins).

            7                   A Party or Non-Party that makes original documents or materials available for

            8    inspection need not designate them for protection until after the inspecting Party has indicated

            9    which material it would like copied and produced. During the inspection and before the designation

            10   all of the material made available for inspection shall be deemed "CONFIDENTIAL." After the

            11   inspecting Party has identified the documents it wants copied and produced, the Producing Party

            12   must determine which documents, or portions thereof, qualify for protection under this Order. Then],
S < o
tiJ     ^

< < 0
^ £I
            13   before producing the specified documents, the Producing Party must affix the "CONFIDENTIAL
D z u.

li. p
U
            14   legend to each page that contains Protected Material. If only a portion or portions of the material or
            15   a page qualifies for protection, the Producing Party also must clearly identify the protected

            16   portion(s)(e.g., by making appropriate markings in the margins).

            17                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

            18   Designating Party identify on the record, before the close ofthe deposition, hearing, or other

            19   proceeding, all protected testimony.

            20                  (c) for information produced in some form other than documentary and for any othelr

            21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

            22   containers in which the information or item is stored the legend "CONFIDENTIAL." If only a

            23   portion or portions of the information or item warrant protection, the Producing Party, to the extent

            24   practicable, shall identify the protected portion(s).

            25          5.3     Inadvertent Failures to Designate. Iftimely corrected, an inadvertent failure to

            26   designate qualified information or items does not, standing alone, waive the Designating Party's

            27   right to secure protection under this Order for such material. Upon timely correction of a

            28   HI
                                                                    5
                 [PROPOSED]STIPULATION AND PROTECTIVE ORDER
                 CASE NO.: 4:18-CV-05144-HSG
         1   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

        2    in accordance with the provisions of this Order.

        3    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

        4           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

        5    confidentiality at any time. Unless a prompt challenge to a Designating Party's confidentiality

        6    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

        7    burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

        8    challenge a confidentiality designation by electing not to mount a challenge promptly after the

        9    original designation is disclosed,

        10          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

        11   by providing written notice of each designation it is challenging and describing the basis for each

        12   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
S < ?

        13   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

        14   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

        15   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

        16   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

        17   Party must explain the basis for its belief that the confidentiality designation was not proper and

        18   must give the Designating Party an opportunity to review the designated material, to reconsider the

        19   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

        20   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

        21   has engaged in this meet and confer process first or establishes that the Designating Party is

        22   unwilling to participate in the meet and confer process in a timely manner.

        23          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

        24   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civi

        25   Local Rule 7(and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

        26   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

        27   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

        28   competent declaration affirming that the movant has complied with the meet and confer
                                                                6
             [PROPOSED]STIPULATION AND PROTECTIVE ORDER
             CASE NO.: 4:18-CV-05144-HSG
          1   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

         2    motion including the required declaration within 21 days (or 14 days, if applicable) shall

         3    automatically waive the confidentiality designation for each challenged designation. In addition, the

         4    Challenging Party may file a motion challenging a confidentiality designation at any time if there is

         5    good cause for doing so, including a challenge to the designation of a deposition transcript or any

         6    portions thereof. Any motion brought pursuant to this provision must be accompanied by a

         7    competent declaration affirming that the movant has complied with the meet and confer

         8    requirements imposed by the preceding paragraph.

         9           The burden of persuasion in any such challenge proceeding shall be on the Designating

         10   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

         11   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions

         12   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

^ £1
         13   to retain confidentiality as described above, all parties shall continue to afford the material in
O z u-
m £ <
X <      14   question the level of protection to which it is entitled under the Producing Party's designation until
U



         15   the court rules on the challenge.

         16   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

         17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

         18   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

         19   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

         20   the categories of persons and under the conditions described in this Order. When the litigation has

         21   been terminated, a Receiving Party must comply with the provisions of section 13 below(FINAL

         22   DISPOSITION).

         23           Protected Material must be stored and maintained by a Receiving Party at a location and in a

         24   secure manner that ensures that access is limited to the persons authorized under this Order.

         25           7.2    Disclosure oU'CONFIDENTIAL" Information or Items. Unless otherwise ordered

         26   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

         27   information or item designated "CONFIDENTIAL" only to:

         28   ///
                                                                7
              [PROPOSED]STIPULATION AND PROTECTIVE ORDER
              CASE NO.: 4:18-CV-05I44-HSG
            1                   (a) the Receiving Party's Outside Counsel of Record in this action, as well as

           2    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

           3    information for this litigation and who have signed the "Acknowledgment and Agreement to Be

           4    Bound" that is attached hereto as Exhibit A;

           5                    (b) the officers, directors, and employees(including House Counsel) ofthe

           6    Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

           7    the "Acknowledgment and Agreement to Be Bound"(Exhibit A);

           8                    (c) Experts(as defined in this Order) ofthe Receiving Party to whom disclosure is

           9    reasonably necessary for this litigation and who have signed the "Acknowledgment and Agreement

           10   to Be Bound"(Exhibit A);

           11                   (d) the court and its personnel;

           12                   (e) court reporters and their staff, professional jury or trial consultants, mock jurors

           13   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
G z £
    S 5
U. p I/)
I <        14   have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
U



           15                   (f) during their depositions or while providing sworn testimony in any other context

           16   in connection with this litigation, witnesses in the action to whom disclosure is reasonably

           17   necessary, unless otherwise agreed by the Designating Party or ordered by the court. Pages of

           18   transcribed testimony or exhibits to depositions that reveal Protected Material must be separately

           19   bound and may not be disclosed to anyone except as permitted under this Stipulated Protective

           20   Order.

           21                   (g) the author or recipient of a document containing the information or a custodian

           22   or other person who otherwise possessed or knew the information.

           23   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

           24            LITIGATION

           25            If a Party is served with a subpoena or a court order issued in other litigation that compels

           26   disclosure ofany information or items designated in this action as "CONFIDENTIAL," that Party

           27   must:

           28   ///
                                                                   8
                [PROPOSED]STIPULATION AND PROTECTIVE ORDER
                CASE NO.: 4:18-CV-05144-HSG
            1                  (a) promptly notify in writing the Designating Party. Such notification shall include

           2    a copy ofthe subpoena or court order;

           3                   (b) promptly notify in writing the party who caused the subpoena or order to issue ii|i
           4    the other litigation that some or all of the material covered by the subpoena or order is subject to

           5    this Protective Order. Such notification shall include a copy ofthis Stipulated Protective Order; and

           6                   (c) cooperate with respect to all reasonable procedures sought to be pursued by the

           7    Designating Party whose Protected Material may be affected.

           8           If the Designating Party timely seeks a protective order, the Party served with the subpoena

           9    or court order shall not produce any information designated in this action as "CONFIDENTIAL"

           10   before a determination by the court from which the subpoena or order issued, unless the Party has

           11   obtained the Designating Party's permission. The Designating Party shall bear the burden and

           12   expense of seeking protection in that court of its confidential material - and nothing in these
s< i       13   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
^£I
Q   2 U-


           14   disobey a lawful directive from another court.

           15   9.      A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

           16          LITIGATION

           17                  (a) The terms of this Order are applicable to information produced by a Non-Party i|i
           18   this action and designated as "CONFIDENTIAL." Such information produced by Non-Parties in

           19   connection with this litigation is protected by the remedies and relief provided by this Order.

           20   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additiona

           21   protections.

           22                  (b) In the event that a Party is required, by a valid discovery request, to produce a

           23   Non-Party's confidential information in its possession, and the Party is subject to an agreement witlji
           24   the Non-Party not to produce the Non-Party's confidential information, then the Party shall:

           25                          (1) promptly notify in writing the Requesting Party and the Non-Party that

           26   some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

           27   HI

           28   ///
                                                                  9
                [PROPOSED]STIPULATION AND PROTECTIVE ORDER
                CASE NO.: 4:I8-CV-05I44-HSG
              1                          (2) promptly provide the Non-Party with a copy of the Stipulated Protective

             2    Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

             3    the information requested; and

             4                           (3) make the information requested available for inspection by the Non-

             5    Party.

             6                    (c) If the Non-Party fails to object or seek a protective order from this court within

             7    14 days of receiving the notice and accompanying information, the Receiving Party may produce

             8    the Non-Party's confidential information responsive to the discovery request. If the Non-Party

             9    timely seeks a protective order, the Receiving Party shall not produce any information in its

             10   possession or control that is subject to the confidentiality agreement with the Non-Party before a

             11   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

             12   burden and expense of seeking protection in this court of its Protected Material.

             13   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
^ iI
Q z u-
J   oc   2
la o 5
u- t u>
X <          14            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

             15   Material to any person or in any circumstance not authorized under this Stipulated Protective Order

             16   the Receiving Party must immediately (a) notify in writing the Designating Party of the

             17   unauthorized disclosures,(b) use its best efforts to retrieve all unauthorized copies of the Protected

             18   Material,(c)inform the person or persons to whom unauthorized disclosures were made of all the

             19   terms of this Order, and (d)request such person or persons to execute the "Acknowledgment and

             20   Agreement to Be Bound" that is attached hereto as Exhibit A.

             21   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

             22            MATERIAL

             23            When a Producing Party gives notice to Receiving Parties that certain inadvertently

             24   produced material is subject to a claim of privilege or other protection, the obligations of the

             25   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

             26   is not intended to modify whatever procedure may be established in an e-discovery order that

             27   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d|)
             28   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
                                                                    10
                  [PROPOSED]STIPULATION AND PROTECTIVE ORDER
                  CASE NO.: 4:18-CV-05144-HSG
       1   information covered by the attorney-client privilege or work product protection, the parties may

      2    incorporate their agreement in the stipulated protective order submitted to the court.

      3    12.    MISCELLANEOUS

      4            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

      5    seek its modification by the court in the future.

      6            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Ordej*
      7    no Party waives any right it otherwise would have to object to disclosing or producing any

      8    information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

      9    Party waives any right to object on any ground to use in evidence of any of the material covered by

      10   this Protective Order.

      11           12.3   Filing Protected Material. Without written permission from the Designating Party oi'

      12   a court order secured after appropriate notice to all interested persons, a Party may not file in the

      13   public record in this action any Protected Material. A Party that seeks to file under seal any
G z


      14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

      15   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

      16   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

      17   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

      18   to protection under the law. If a Receiving Party's request to file Protected Material under seal

      19   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the

      20   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed b}

      21   the court.

      22   13.     FINAL DISPOSITION

      23           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

      24   Receiving Party must return all Protected Material to the Producing Party or destroy such

      25   material. As used in this subdivision,"all Protected Material" includes all copies, abstracts,

      26   compilations, summaries, and any other format reproducing or capturing any ofthe Protected

      27   Material. Whether the Protected Material is retumed or destroyed, the Receiving Party must

      28   submit a written certification to the Producing Party (and, if not the same person or entity, to
                                                               11
           [PROPOSED]STIPULATION AND PROTECTIVE ORDER
           CASE NO.: 4:18-CV-05144-HSG
        1   the Designating Party) by the 60 day deadline that(1)identifies(by category, where

       2    appropriate) all the Protected Material that was returned or destroyed and (2)affirms that the

       3    Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

       4    format reproducing or capturing any of the Protected Material. Notwithstanding this provision.

       5    Counsel are entitled to retain any and all material as is necessary, for such time as is necessary,

       6    to fulfill their records retention obligations under applicable law and professional rules and

       7    guidelines, even if such materials contain Protected Material. Any such archival copies that

       8    contain or constitute Protected Material remain subject to this Protective Order as set forth in

       9    Section 4(DURATION).

       10   Dated: June 5, 2019                                        HIRSCHFELD KRAEMER LLP

       11

       12                                                       By:_ /s/ John F. Baum
                                                                                   John F. Baum
^ r.
       13                                                                         Ian W. Forgie
Q z
                                                                Attorneys for Defendant
       14                                                       COUNTY OFNAPA

       15                                                                  BROWN I POORE LLP
            Dated: June 5, 2019
       16

       17                                                       By:_ /s/ David M.Poore
                                                                                  David M. Poore
       18
                                                                Attorneys for Plaintiff
                                                                DANTE MICHELUCCI
       19

       20

       21                                      SIGNATURE ATTESTATION

       22            I attest under penalty of perjury under the laws of the United States of America that, in
       23   accordance with Local Rule 5-l(i)(3) of the United States District Court, Northern District of
       24   California, my firm has obtained David M.Poore's authorization and concurrence in the filing of
       25   this document.

       26
            Dated:      June 5, 2019                           /s/ Ian W.Forgie
       27

       28
                                                              12
            [PROPOSED]STIPULATION AND PROTECTIVE ORDER
            CASE NO.: 4:18-CV-05I44-HSG
          1   PURSUANT TO STIPULATION,IT IS SO ORDERED.

         2

         3    DATED:           6/14/2019
                                                     Honorable Haywood S. Gilliam , Jr.
         4
                                                     United States District Judge
         5

         6

         7

         8

         9

         10

         11

         12

         13
Q z u.



         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28
                                                    13
              [PROPOSED]STIPULATION AND PROTECTIVE ORDER
              CASE NO.: 4:18-CV-05144-HSG
            1                                                 EXHIBIT A

           2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

           3            I,                                      [print or type full name], of

           4    [print or type full address], declare under penalty of perjury that I have read in its entirety and

           5    understand the Stipulated Protective Order that was issued by the United States District Court for

           6    the Northern District of California on [date] in the case of                [insert formal name of

           7    the case and the number and initials assigned to it by the court]. I agree to comply with and to

           8    be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge thai

           9    failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

           10   solemnly promise that I will not disclose in any manner any information or item that is subject to

           11   this Stipulated Protective Order to any person or entity except in strict compliance with the
           12   provisions of this Order.
a. <
^E1        13           I further agree to submit to the jurisdiction of the United States District Court for the
O   z u.



           14   Northern District of Califomia for the purpose of enforcing the terms of this Stipulated Protective

           15   Order, even if such enforcement proceedings occur after termination of this action.

           16           I hereby appoint                                    [print or type full name] of
           17                                                       [print or type full address and telephone number]

           18   as my Califomia agent for service of process in connection with this action or any proceedings
           19   related to enforcement of this Stipulated Protective Order.

           20

           21   Date:

           22   City and State where sworn and signed:

           23

           24   Printed name:

           25

           26   Signature:

           27

           28
                                                                   14
                [PROPOSED]STIPULATION AND PROTECTIVE ORDER
                CASE NO.: 4:18-CV-05144-HSG
